Opinion by
Woodside, J.,
The appellant in this unemployment compensation case was denied benefits for her second benefit year by the bureau, referee and board because she voluntarily retired from her employment.
On June 18, 1958, the claimant was laid off due to lack of work, and was paid unemployment compensation for the maximum period. The collective bargaining agreement under which she was working provided that at her option she could retire and receive a company pension anytime after her 60th birthday. The agreement provided for compulsory retirement at age 65. The claimant was 62 years of age in 1958. Before she was called back to work, she made application for *49and was awarded social security. Slie also applied for and was awarded the company pension, effective August 1, 1958. As she had not reached the compulsory retirement age, she could have continued as an employe of the company. Having elected to retire when she could have continued her employment, her separation from her employment became voluntary. Furthermore, there is evidence from which the board could have found she was offered employment by her former employer on August 26, 1958. The appellant’s application, filed June 1959, for compensation for her second benefit year is now before us. Having voluntarily retired, she was not eligible to be called back to work.
The board properly found from the evidence that “the claimant voluntarily separated herself from her employment without reasons of a compelling and necessitous nature within the meaning of Section 402(b) of the Law.” Indeed, if there was any error in this case, it was continuing the payment of compensation to the claimant after she was offered work by her former employer on August 26, 1958, and chose not to accept the employment in order to exercise her option to retire. The recall and her refusal to return to work apparently were unknown to the unemployment compensation authorities prior to the hearing on this claim in 1959. However, the question of excessive payment of benefits is not before us.
Decision affirmed.